Citation Nr: 1509706	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  12-12 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. H. Kim, Associate Counsel



INTRODUCTION

The Veteran served in active duty from March 1972 to December 1978 and July 1979 to November 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.

In August 2014, the Veteran provided an authorization to release information for Dr. J. S.  In November 2014, the RO requested from Dr. J. S. the Veteran's medical records.  There was no response from Dr. J. S.  In January 2015, the Veteran's representative faxed a one page treatment record from Dr. J. S. diagnosing the Veteran with tinnitus without a waiver of agency of original jurisdiction (AOJ) consideration.  The Board finds the information contained in the treatment record is duplicative and cumulative of the previously considered record evidence.  Consequently, no waiver is needed.

The Board notes that in September 2014 written statement, the Veteran requested to withdrawal his request for a Board hearing.  Therefore, the request for a hearing has been withdrawn.  38 C.F.R. § 20.704(e) (2014).

This case is a paperless appeal with all documents on the Veterans Benefits Management System (VBMS).  Virtual VA contains VA treatment records and other non-relevant documents with respect to this appeal.

The issues of entitlement to a compensable disability rating for service connected hepatitis C and entitlement to an initial disability rating greater than 50 percent for service connected post traumatic stress disorder (PTSD) have been raised by the record in January 1015 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

FINDINGS OF FACTS

1.  The preponderance of the evidence shows that the Veteran did not manifest bilateral hearing loss disability in service or within one year after discharge from service, and bilateral hearing loss is not otherwise shown to result from a disease or injury incurred in service.

2.  The preponderance of the evidence shows that the Veteran did not manifest tinnitus in service or within one year after discharge from service, and tinnitus is not otherwise shown to result from a disease or injury incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In compliance with VA's duty to notify, the Veteran was notified in a pre-rating November 2010 VCAA notice letter of the evidence necessary to substantiate claims for service connection for bilateral hearing loss and tinnitus.  This letter provided notice as to what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  This letter also explained how a disability rating is determined for a service-connected disorder and basis for determining an effective date upon the grant of any benefit sought.  

In addition, VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims.  38 U.S.C.A. § 5103A; 38 C.F.R § 3.159.  The Veteran's claims file contains his service personnel and treatment records, VA audiology examination report, and VA treatment records.  The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the particular claims on appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issues of bilateral hearing loss and tinnitus has been obtained and the case is ready for appellate review.

The Veteran was afforded a VA audiology examination in December 2014 in order to adjudicate his claims for service connection for bilateral hearing loss and tinnitus.  In this regard, the Board notes that the VA audiologist offered etiological opinions as to the claimed disorders and based his conclusions on a review of the record, to include interview with the Veteran and full examinations.  Moreover, such opinions offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinions proffered by the VA examiner are sufficient to assist VA in deciding the claims for service connection for bilateral hearing loss and tinnitus.  Thus, the Board finds that VA has fully satisfied the duty to assist.  

In sum, VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Service Connection

A.  Applicable Law

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection requires evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit  has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, compensable to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  Moreover, tinnitus has recently been determined to be an organic disease of the nervous system under 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 13-0540, __ Vet. App. __, 2015 WL 510609 (2015).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can be competent and sufficient evidence of a diagnosis or used to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).


B.  Bilateral Hearing Loss and Tinnitus

The Veteran contends his bilateral hearing loss and tinnitus result from in-service noise exposure.

In this regard, the Veteran reported the onset of his hearing loss was when his whole company was struck by lightning during basic training at Fort Jackson, South Carolina in 1972.  See Veteran's Statement in Support of Claim dated May 2011.  The Veteran's service treatment records for 1972 do not contain any instance of the Veteran being treated for a lightning strike or even complaints of any traumatic injury.  There is no other corroborating evidence in the record indicating the Veteran was struck by lightning.  As there is no corroborating evidence, the Board finds that the alleged injury did not occur.

Furthermore, the Veteran did not have military occupational specialties (MOS) - medical records specialist, patient administration specialist, and hospital corpsman - which have been identified has having a high probability of noise exposure.  See Veteran's DD-214s and Duty Noise Exposure Listing.  Given the circumstances of the Veteran's MOS's and duties in service, the Board finds that he was not likely exposed to in-service noise.  As a result, the Board does not accept the Veteran's account of in-service noise exposure as credible and consistent with the circumstances of his active duty service.  See 38 U.S.C.A. § 1154(a).

The service treatment records detail the state of the Veteran's hearing acuity and document any injuries or diseases the Veteran incurred while in service.  At a February 1972 service entrance examination, the Veteran's audiometric test showed:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
5
10
5
X
45
Left
15
10
10
X
10


A January 1977 audiogram showed no threshold shift and the Veteran's hearing levels were:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
10
10
10
15
10
Left
15
10
15
15
15

At a November 1978 service separation examination, the Veteran's audiometric test results were:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
5
0
0
X
15
Left
0
0
0
X
15

At the Veteran's July 1979 service re-entrance examination, his audiometric test results were:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
10
5
5
10
5
Left
5
10
5
5
5

A November 1980 audiometric test results revealed hearing levels of:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
10
10
10
10
10
Left
5
10
10
10
10

At an October 1981 service separation examination, the Veteran's audiometric test results were:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
10
10
10
10
10
Left
10
10
10
10
10

The Veteran answered no to hearing loss in his report of medical history in November 1980.  The service separation clinical evaluation of his ears was normal.

The record reflects current diagnoses of bilateral hearing loss and tinnitus.  Specifically, the VA examination conducted in December 2014 reveals bilateral hearing loss disability within applicable VA standards.  38 C.F.R. § 3.385.  Likewise, such examination report revealed the presence of tinnitus.  Moreover, tinnitus is a disorder capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau, 492 F.3d at 1372.  Therefore, the remaining inquiry is whether the Veteran's current bilateral hearing loss disability and tinnitus are related to his service.

The December 2014 VA audiologist reviewed the Veteran's claims file, conducted a physical examination, and diagnosed the Veteran with bilateral hearing loss disability within VA standards.  The audiologist opined that it was not likely that the Veteran's bilateral hearing loss disability is related to his military service because the Veteran's military duties were not noise intensive, he had normal hearing with no hearing threshold shift at service separation, and he reported experiencing hearing loss over the past ten years.  Additionally, the audiologist opined that it was not likely that the Veteran's tinnitus disability is related to his military service because the Veteran lacked any significant noise exposure, he had bilateral normal hearing at discharge and his tinnitus had a delay in onset coincident with his hearing loss.

Based on the foregoing, the Board finds the preponderance of the evidence is against the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  The record evidence contains no competent evidence showing that there is a nexus between the Veteran's service and his bilateral hearing loss and tinnitus.  Indeed, as will be further discussed herein, presumptive service connection for bilateral hearing loss and tinnitus is not warranted as they began to manifest some 23 years after service separation.  38 C.F.R. §§ 3.307, 3.309.

While the medical evidence of record shows that the Veteran has diagnoses of bilateral hearing loss and tinnitus, the competent, probative evidence of record demonstrates that such conditions are not related to his service.  In this regard, the Board places great probative weight on the December 2014 VA audiologist's medical opinion that the Veteran's bilateral hearing loss and tinnitus were not likely related to military service, because his duties did not expose him to noise, his hearing thresholds were normal at service separation and his disabilities manifested with delayed onset.  This opinion had a clear conclusion and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, 22 Vet. App. at 295; Stefl, 21 Vet. App. at 120.  Furthermore, there are no contrary opinions of record.  Accordingly, as the competent and probative record evidence demonstrates that the Veteran's current disabilities of bilateral hearing loss and tinnitus are not related to service, service connection is not warranted.

The Board notes that the Veteran has contended that his bilateral hearing loss and tinnitus are related to his service.  Here, the Veteran is competent to describe his purported injury to his ears, exposure to noise during service, as well as the onset and current manifestations of bilateral hearing loss and tinnitus.  However, the Board accords these statements regarding the etiology of such disorders little probative value as the Veteran is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the determination of etiology of bilateral hearing loss requires the interpretation of results found on physical examination and knowledge of the internal auditory process.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinion of the Veteran is not probative evidence. 

In addition, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board notes that the Veteran stated that his bilateral hearing loss began in service when he filed his claims and in a May 2011 written statement in support of his claims.  However, numerous hearing tests conducted while he was in-service showed normal hearing levels.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by the Veteran).  Additionally, the Veteran marked "no" for both ear trouble and hearing loss on his medical history reports dated November 1978, July 1979, and November 1980.  Furthermore, at the December 2014 VA examination, the Veteran reported to the audiologist that he began experiencing hearing loss and tinnitus approximately 10 years prior.  The Board notes that first instance of the Veteran's complaint of hearing loss was in 2010 when he complained to his VA primary care physician and was referred to an ear nose and throat specialist.  See August 2010 VA Treatment Report.  The first documented hearing loss contained in the evidence of record is from 2010.  See October 2010 VA Audiological Evaluation Report.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. at 498.  In the instant case, the Board finds the Veteran's statements to lack credibility because they are inconsistent with over time and with the other evidence of record and were made under circumstances indicating bias or self-interest.  Therefore, the Board finds the Veteran's statements regarding his in-service onset and continuity of symptomatology related to hearing loss and tinnitus to be not credible and accords no probative weight to the Veteran's contentions. 

The Veteran's personal friend, R. D., stated that she has known "[the Veteran] for approximately thirty years and noticed that he has a hearing problem since he left the service."  See November 2010 Letter by R. D.  However, this statement is contradicted by the Veteran's own report to the VA audiologist in December 2014 that he began experiencing hearing loss approximately 10 years prior.  Additionally, VA treatment records in early 2010 show that that the Veteran was hearing "okay" and "well".  See VA Treatment Notes dated February 2010 and April 2010.  As such, the evidence does not show that hearing loss was noted within one year of service (the presumptive period) and that he continued to have symptoms of hearing loss thereafter.  Moreover, the Veteran reported to the VA audiologist that he has had on and off symptoms of tinnitus since his lightning strike.  See October 2010 Audiologist Report.  As such, service connection under 38 C.F.R. § 3.303(b) is not warranted.

In sum, the Board finds the preponderance of the evidence shows the Veteran's hearing loss and tinnitus did not manifest within one year of service separation.  Furthermore, the Board finds the preponderance of the evidence shows there is no competent evidence of a nexus between the Veteran's current bilateral hearing loss and tinnitus with his military service.  Lastly, there is no credible evidence showing that a hearing loss and tinnitus were noted while in service or within a year of service and that he had continuous symptoms of hearing loss or tinnitus thereafter.  Therefore, service connection for bilateral hearing loss and tinnitus has not been established.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.





____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


